MEMORANDUM OPINION
PER CURIAM.
Plaintiff appeals from a jury verdict against him in this slip and fall personal injury case. Plaintiff fell while walking with his golf shoes on across a concrete floor. The floor had recently been treated with sealer and the evidence was conflicting as to whether this made the floor more, less, or equally slick to its previous condition. There were caution signs posted warning that cleats slip on concrete. The jury returned a verdict finding defendant 0% at fault and plaintiff 100% at fault.
The evidence is sufficient to support the verdict. We find no error in the trial court rulings or instructions upon which review is sought. An opinion would have no prec-edential value. Judgment is affirmed in compliance with Rule 84.16(b).
Judgment affirmed.